Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 1 of 14 PageID #: 291




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       JOANNE VEGA,
                                                         MEMORANDUM & ORDER
                                 Plaintiffs,             19-CV-3237 (NGG) (RLM)
                     -against-
       THE CITY OF NEW YORK, THE NEW YORK
       CITY DEPARTMENT OF CORRECTION,
       CAPTAIN EDWICH JASMIN (Individually And
       In His Respective Capacity As An Acting Officer
       of the New York City Department of
       Correction), CAPTAIN LEON BRITTON
       (Individually And In His Respective Capacity As
       An Acting Officer of the New York City
       Department of Correction), KAREN TYSON and
       KENYATTA JOHNSON (Individually And In
       Their Respective Capacities as Executive
       Members of the New York City Department of
       Correction Union and Members of the New
       York City Department of Correction),
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Joanne Vega brings this action against Defendants The
             City of New York, The New York City Department of Correction,
             Captain Edwich Jasmin, Captain Leon Britton, Karen Tyson, and
             Kenyatta Johnson for violations under 42 U.S.C. § 1983, the New
             York State Human Rights Law (“NYSHRL”), and the New York
             City Human Rights Law (“NYCHRL”). Before the court is a Mo-
             tion to Dismiss the Amended Complaint brought by Defendants
             Tyson and Johnson. (Defs.’ Mot. to Dismiss (“Mot.”) (Dkt 41);
             Pl.’s Mem. in Opp. to Defs.’ Mot. to Dismiss (“Opp.”) (Dkt 42);
             (Defs.’ Reply Mem. in Supp. of Defs.’ Mot. to Dismiss (“Reply”)
             (Dkt 43).) For the reasons stated below, Defendants’ Motion to
             Dismiss is GRANTED.




                                               1
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 2 of 14 PageID #: 292




                 BACKGROUND

                 A. Factual Background
             The court takes the following factual background and allegations
             from Plaintiff’s Amended Complaint. (See Am. Compl. (Dkt 31).)
             Since 1989, Plaintiff Joanne Vega has been employed as a Cor-
             rections Officer with the New York City Department of Correction
             (the “DOC”). (Id. ¶ 32.) Defendants Karen Tyson and Kenyatta
             Johnson are Executive Officers of the Correction Officers Benev-
             olent Association (“COBA”), the labor union representing DOC
             Corrections Officers. (Id. ¶¶ 21-22.)
             On October 31, 2016, Plaintiff was transferred from her post at
             the North Infirmary Command (“NIC”) on Rikers Island to DOC’s
             Transportation Division. (Id. ¶¶ 32-33, 36.) Following her trans-
             fer, Plaintiff’s supervisor was DOC Captain Edwich Jasmin,
             whom she had met more than 27 years earlier while working at
             NIC. (Id. ¶¶ 32, 34, 36, 39.) Plaintiff alleges that on or about
             March 22, 2017, while they were at work, Jasmin directed her
             into a men’s locker room and sexually assaulted her. (Id. ¶ 37.)
             The incident left Plaintiff fearful for both her safety at work and
             the possibility of retaliation if she reported Jasmin’s conduct. (Id.
             ¶¶ 50, 52-53.)
             On or about November 3, 2017, Plaintiff reported Jasmin’s sexual
             assault to Defendants Karen Tyson and Kenyatta Johnson, Exec-
             utive Officers of Plaintiff’s union. (Id. ¶¶ 63-64.) Plaintiff alleges
             that Tyson and Johnson were aware of prior misconduct com-
             plaints against Jasmin brought by other individuals. (Id. ¶ 77.)
             She alleges that Tyson told Plaintiff that Jasmin was a “very close
             friend” of hers. (Id. ¶ 65.) Plaintiff also claims that Tyson and
             Johnson informed Plaintiff that they would not address her com-
             plaint unless she first reported the assault to the New York City
             Police Department. (Id. ¶ 77.)




                                               2
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 3 of 14 PageID #: 293




             Plaintiff states that during the meeting she asked Tyson and
             Johnson to transfer her out of the Transportation Division, so that
             she would not have to report to or interact with Jasmin. (Id. ¶
             70.) Tyson and Johnson called the Transportation Division Facil-
             ity Commander during their meeting and communicated
             Plaintiff’s complaint and desire for a transfer. (Id. ¶ 73.) How-
             ever, Tyson and Johnson did not offer to effectuate Plaintiff’s
             transfer themselves, as Plaintiff alleges they had the authority to
             do and had done for other officers in the past. (Id. ¶¶ 22, 74.)
             Plaintiff also asked Tyson and Johnson if COBA would mediate
             and resolve the situation between Jasmin and herself. (Id. ¶ 71.)
             They refused. (Id.)
             Plaintiff alleges that after her meeting with Tyson and Johnson,
             they informed Jasmin of her complaint against him. (Id. ¶ 76.)
             Plaintiff also alleges that Tyson and Johnson did not discipline
             Jasmin in connection with her complaint. (Id. ¶ 67.) At some un-
             specified later date, Plaintiff again asked Tyson and Johnson for
             a transfer out of the Transportation Division, and they refused.
             (Id. ¶ 83.) On or about July 25, 2018, Plaintiff filed a sexual har-
             assment and assault complaint against Jasmin with the police
             department. (Id. ¶ 124.) Even after the police report was filed,
             Tyson and Johnson still did not effectuate Plaintiff’s requested
             transfer. (Id. ¶ 125.)
             On or about January 10, 2018, Plaintiff was involved in a work-
             related car accident. (Id. ¶ 89.) Plaintiff took several months off
             to recover from her injuries. (Id. ¶ 93.) During her recovery,
             Plaintiff was served with three disciplinary charges known as
             Memoranda of Complaints (“MOCs”), signed and served on her
             by Jasmin. (Id. ¶¶ 95-97.) When Plaintiff did return to work, the
             DOC Acting Warden and Jasmin served Plaintiff with another
             MOC stating that she would receive a “Designation of Chronic
             Absent.” (Id. ¶ 110.) According to Plaintiff, similarly situated em-
             ployees were not served with disciplinary charges for taking time




                                              3
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 4 of 14 PageID #: 294




             off to recover from work-related injuries. (Id. ¶ 114.) Subse-
             quently, Jasmin and Captain Leon Britton, a Personnel
             Administrative Captain with the DOC’s Department of Transpor-
             tation, allegedly attempted to strip Plaintiff of her vacation and
             sick days. (Id. ¶ 128.) Plaintiff also alleges that Britton and other
             DOC supervisors refused to help her during a particularly tense
             situation with an inmate. (Id. ¶¶ 132-38.) Plaintiff contends that
             these incidents reflect a pattern of retaliation in response to her
             efforts to report the assault by Jasmin. (Id. ¶¶ 105, 115, 117-18,
             128, 148.)
             Plaintiff alleges that she suffers from significant emotional dis-
             tress and that she endured adverse employment actions,
             including the deprivation of opportunities for promotion, as a re-
             sult of the actions taken by Defendants. (Id. ¶¶ 156-57.)

                 B. Procedural History
             On July 7, 2018, Plaintiff filed a complaint with the New York
             State Division of Human Rights, alleging discrimination and re-
             taliation. (Id. ¶ 27.) On November 3, 2018, Plaintiff filed a
             complaint with the Equal Employment Opportunity Commission
             (“EEOC”), alleging sexual harassment, gender-based discrimina-
             tion, and retaliation. (Id. ¶ 24.) Plaintiff received a “Right to Sue”
             letter from the EEOC on or about March 1, 2019. (Id. ¶ 25.) On
             August 13, 2019, Plaintiff’s state administrative complaint was
             dismissed, allegedly for reasons of administrative convenience.
             (Id. ¶ 31.)
             Plaintiff filed her complaint in this court on May 30, 2019 and
             filed an amended complaint on Feb 27, 2020, alleging that De-
             fendants Jasmin, Britton, Tyson, Johnson, the City of New York,
             and the New York City Department of Correction had engaged in
             discriminatory practices in violation of 42 U.S.C. § 1983, the New
             York State Human Rights Law, and the New York City Human
             Rights Law. (See Compl. (Dkt. 1); Am. Compl.)




                                               4
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 5 of 14 PageID #: 295




             On May 26, 2020, Defendants Tyson and Johnson filed a Motion
             to Dismiss for failure to state a claim and for lack of jurisdiction.
             (See Mot.) Meanwhile, Plaintiff and the remaining defendants—
             the City of New York, the New York City Department of Correc-
             tion, Jasmin, and Britton (collectively, the “City Defendants”)—
             engaged in settlement discussions with Plaintiff. On June 1,
             2020, counsel for Tyson and Johnson informed Magistrate Judge
             Roanne L. Mann that his clients did not intend to participate in
             an upcoming settlement conference. (See June 1, 2020 Letter
             from Howard Wien to Magistrate Judge Mann (Dkt. 47).) Judge
             Mann issued a Memorandum & Order that same day, setting
             forth her legal authority to compel Defendants’ participation and
             directing them to attend the conference. (June 1, 2020 Mem. &
             Order (Dkt. 48) at 1-2.)
             On June 3, 2020, Plaintiff and the City Defendants informed the
             court that they had agreed to a settlement. (See June 3, 2020
             Order (Dkt. 50).) Plaintiff’s claims against the City were accord-
             ingly dismissed with prejudice on July 13, 2020. (See Stip. of
             Dismissal (Dkt. 52).) The claims against Defendants Tyson and
             Johnson remain.

                 LEGAL STANDARD

             To survive a Rule 12(b)(6) motion, “a complaint must contain
             sufficient factual matter, accepted as true, to ‘state a claim to re-
             lief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
             678 (2009) (quoting Bell Atl. Corp v. Twombly, 550 U.S. 544, 570
             (2007)).1 A complaint must contain facts that do more than pre-
             sent a “sheer possibility that a defendant has acted unlawfully.”
             Id. To decide Defendants’ motion to dismiss, the court “will ac-
             cept all factual allegations in the [c]omplaint as true and draw
             all reasonable inferences in [Plaintiffs’] favor.” L-7 Designs, Inc. v.

             1 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 5
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 6 of 14 PageID #: 296




             Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011). However, the
             court will “identify[] pleadings that, because they are no more
             than conclusions, are not entitled to the assumption of truth.”
             Iqbal, 556 U.S. at 679. The court must then evaluate the “well-
             pleaded factual allegations” and “determine whether they plau-
             sibly give rise to an entitlement to relief.” Id. This plausibility
             analysis “does not impose a probability requirement at the plead-
             ing stage,” but requires the complaint to provide “enough fact to
             raise a reasonable expectation that discovery will reveal evidence
             of illegality.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d
             Cir. 2010) (quoting Twombly, 550 U.S. at 556.)

                 DISCUSSION

             Plaintiff brings a federal civil rights claim against Defendants Ty-
             son and Johnson (hereafter, “Defendants”), pursuant to 42
             U.S.C. § 1983, alleging that they violated her right to Due Process
             by refusing to exercise their authority to investigate her com-
             plaint against Jasmin or initiate her transfer. (Am. Compl. ¶¶
             235-40.) Plaintiff also brings discrimination claims against De-
             fendants under the NYSHRL and NYCHRL. (Id. ¶¶ 173-81, 185-
             93.) Defendants argue that Plaintiff’s federal claim should be dis-
             missed pursuant to Fed R. Civ. P. 12(b)(6) for failure to state a
             claim upon which relief may be granted. (Mot. at 1.) Defendants
             further argue that the court should dismiss Plaintiff’s state-law
             and city-law claims for lack of supplemental jurisdiction. (Id. at
             10.)

                 A. Failure to State a Claim
             42 U.S.C. § 1983 allows an individual to file a claim against any
             person “who, under color of any statute, ordinance, regulation,
             custom, or usage, of any State . . . subjects, or causes to be sub-
             jected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or
             immunities secured by the Constitution . . . .” In order to state a




                                              6
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 7 of 14 PageID #: 297




             claim under § 1983, a plaintiff must show: 1) that her constitu-
             tional rights were violated and 2) that the defendant was “acting
             under the color of state law.” Kern v. City of Rochester, 93 F.3d
             38, 43 (2d Cir. 1996).
             While DOC employees, including union officials, are considered
             public officials because they are employed by the city, “employ-
             ment by a state or municipality does not automatically mean that
             [an employee’s] actions are taken under the color of state law.”
             Id. at 43. The Second Circuit found in Kern, for example, that
             although the defendant was a lieutenant in the Rochester Fire
             Department, he was acting in his capacity as the union president
             when he sexually harassed and assaulted the plaintiff, and thus
             was not a state actor for the purposes of the claim. Id. The court
             took into account that the defendant did not hold his position as
             union president through any action taken by the city, and that in
             his capacity as union president, he “performed functions solely
             for the benefit of the union, not for the benefit of the City.” Id.
             Thus, in order to determine whether an individual is a state actor,
             courts must analyze whether she was acting in her capacity as a
             union official or as a state employee at the time the unconstitu-
             tional acts were committed. If the individual was acting as a state
             employee, then her actions may have been “taken under the color
             of state law.” However, if she was acting in her capacity as a un-
             ion official, her actions might not qualify as state actions. Here,
             as Plaintiff’s complaint states that Defendants abused their au-
             thority as COBA executives, Plaintiff is arguing that Defendants
             were acting in their capacity as union leaders, not as DOC em-
             ployees, when they allegedly violated her constitutional rights.
             (Am. Compl. ¶ 238.) This is consistent with Second Circuit case
             law acknowledging that “labor unions . . . generally are not state
             actors.” Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir.
             2002; Hopkins v. Seabrook, No. 14CV0600-LTS-JLC, 2015 U.S.
             Dist. LEXIS 19377, at *3 (S.D.N.Y. Feb. 18, 2015). Accordingly,




                                             7
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 8 of 14 PageID #: 298




             district courts have repeatedly concluded that labor union offi-
             cials are also not considered state actors. See, e.g., Guttilla v. City
             of New York, 14-CV-156 (JPO), 2015 U.S. Dist. LEXIS 12637, at
             *8, 15-16 (S.D.N.Y Feb. 3, 2015) (president of the UFT, a
             teacher’s union, and attorney Assistant General Counsel to NY-
             SUT, legal arm of UFT, not state actors); Minerva v. County of
             Suffolk, No. 15-CV-6433 (JFB) (AKT), 2017 U.S. Dist. LEXIS
             43757, at *10-11 (E.D.N.Y. Jan. 30, 2017) (court held that union
             defendants not state actors under any theory). Courts in this cir-
             cuit have dismissed claims against COBA officials where plaintiffs
             have failed to allege that the officials were state actors or that
             they were acting under the color of state law. Hopkins, 2015 U.S.
             Dist. LEXIS 19377, at *3-4. Here, similarly, Plaintiff has failed to
             allege facts demonstrating that Tyson and Johnson were acting
             under the color of state law. Accordingly, the court concludes
             that Plaintiff has failed to sufficiently allege that Defendants were
             acting as state actors or under the color of state law, rather than
             in their capacity as COBA executives.
             Even if Tyson and Johnson are considered to be private actors,
             they may still be held liable under § 1983 on the theory that they
             coordinated with state officials to violate Plaintiff’s constitutional
             rights. The Supreme Court has held that private parties are “act-
             ing under the color of [state] law” if they conspire with state
             actors to commit unconstitutional acts. Adickes v. S. H. Kress &
             Co., 398 U.S. 144, 152 (1970). To prove a conspiracy claim, a
             plaintiff must show: “1) an agreement between a state actor and
             a private party; 2) to act in concert to inflict an unconstitutional
             injury; and 3) an overt act done in furtherance of that goal caus-
             ing damages.” Ciambriello, 292 F.3d at 324-25. Although
             conspiracies are inherently “secretive operations that can hardly
             ever be proven by direct evidence,” plaintiffs need more than
             conclusory allegations to survive a motion to dismiss. Rounseville
             v. Zahl, 13 F.3d 625, 632 (2d Cir. 1994); Ciambriello, 292 F.3d
             at 325. For example, a plaintiff was able to state a conspiracy




                                               8
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 9 of 14 PageID #: 299




             claim by alleging that union officials reneged on their initial
             agreement with the plaintiff immediately after a closed-door
             meeting with a state employee. Jamison v. Chapman, 6:08-CV-
             856-DNH-GHL, 2009 U.S. Dist. LEXIS 104059, at *23-24
             (N.D.N.Y. Nov 9, 2009). Similarly, the Second Circuit found that
             evidence submitted by plaintiff that his union, with the
             knowledge or consent of state employees, hired private investi-
             gators to investigate him, and placed him under surveillance, was
             sufficient for the district court to exercise its jurisdiction over the
             § 1983 and related state claims under a conspiracy theory of §
             1983 liability. Hughes v. Patrolmen's Benevolent Ass'n, 850 F.2d
             876, 881 (2d Cir. 1988).
             It is not entirely clear from the parties’ briefs whether Plaintiff is
             alleging state action under a conspiracy theory. Regardless, the
             argument—even if properly raised—is unavailing. Even if Plain-
             tiff’s allegations supported her claim that she was deprived of her
             right to due process, there is no basis on which to conclude that
             Defendants conspired with any state actors to cause that harm.
             Plaintiff argues that COBA is “inextricably intertwined” with the
             state because all DOC officers join COBA, and because COBA is
             funded by DOC officers who are required to pay mandatory dues.
             (Id. at 3.) However, that speaks to whether the union itself is a
             state actor, not to whether Defendants, as union officers, acted
             under color of state law. Plaintiff’s only allegation in support of
             the conclusion that Defendants themselves were acting in collab-
             oration with state actors is that they both “presumptively”
             participate in the DOC retirement plan. Id. However, participa-
             tion in a state-funded retirement plan is not enough to prove that
             there was any agreement between Defendants themselves and
             the DOC to commit unconstitutional acts. Plaintiff’s amended
             complaint also states that Defendants made a phone call to a
             DOC official to report that Plaintiff wanted to be transferred.




                                               9
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 10 of 14 PageID #: 300




              (Am. Compl. ¶ 73.) But even if this did constitute an unconstitu-
              tional act, it also does not amount to an agreement between
              Defendants and the DOC.
              Plaintiff also alleges that Defendants worked in concert with Jas-
              min and other DOC employees to deprive Plaintiff of her due
              process rights. (Opp. at 6.) She emphasizes that Defendant Tyson
              allegedly told Plaintiff that Jasmin was a “very close friend” of
              hers. (Am. Compl. ¶ 65). Plaintiff also claims that Jasmin became
              more hostile to Plaintiff after she made her complaint to Defend-
              ants, and explained his behavior by asking Plaintiff, “you know
              what you put me through?” (Id. ¶¶ 79-80, 117.) She suggests that
              Tyson’s purported friendship with Jasmin, along with Tyson and
              Johnson’s refusal to help her and Jasmin’s subsequent hostility
              and remarks, support an inference that Defendants informed Jas-
              min that Plaintiff had contacted union leadership and accused
              him of sexually assaulting her.
              Plaintiff’s allegations do not directly establish that Jasmin was
              aware that Plaintiff had reported the assault to union leadership,
              but they do support an inference that Jasmin knew Plaintiff had
              leveled a complaint against him. However, that inference alone
              does not establish that Defendants themselves were the inform-
              ants. Defendants were not the only DOC employees that had
              knowledge of the complaint; Plaintiff alleges that during her ini-
              tial meeting with Defendants, Tyson and Johnson called the
              Transportation Division Facility Commander to relay Plaintiff’s
              complaint and desire for a transfer. (Id. ¶ 73.) Moreover, even if
              Defendants did notify Jasmin of Plaintiff’s complaint against him,
              it is not clear whether informing Jasmin was inappropriate or
              outside the scope of Defendants’ responsibilities as COBA offic-
              ers. Nor was it necessarily contrary to Plaintiff’s express wishes:
              Plaintiff does not specifically allege that she asked Defendants to
              keep her complaint confidential. In fact, Plaintiff alleges that she
              “advised [Defendants] that she desired for . . . Jasmin to be called




                                              10
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 11 of 14 PageID #: 301




              in so that the union could mediate and resolve the situation.” (Id.
              ¶ 71 (emphasis added).) That factual allegation is logically in-
              consistent with the central premise of Plaintiff’s argument, which
              is that Defendants had an obligation not to make Jasmin aware
              of Plaintiff’s complaint.
              Even if it can be assumed that Defendants informed Jasmin of
              the complaint, and that doing so was inconsistent with Defend-
              ants’ role as COBA executives and contrary to Plaintiff’s wishes,
              the facts that are alleged by Plaintiff are still not sufficient to es-
              tablish a conspiracy between Defendants and Jasmin. Nothing in
              the Amended Complaint suggests that Defendants’ purpose in in-
              forming Jasmin was to help him retaliate against Plaintiff, or that
              Defendants worked in concert with Jasmin to harass Plaintiff. At
              most, the Amended Complaint plausibly supports an inference
              that Jasmin behaved more aggressively towards Plaintiff in re-
              sponse to the news, perhaps shared with him by Johnson and
              Tyson, that Plaintiff had reported the sexual assault. Those alle-
              gations therefore fall short of suggesting a conspiracy between
              Johnson, Tyson, and Jasmin to inflict an unconstitutional injury.
              Because the court finds the Plaintiff’s allegations fail to state a
              cause of action against Defendants Tyson and Johnson under 42
              U.S.C. § 1983, the court dismisses Plaintiff’s federal cause of ac-
              tion with prejudice.

                  B. Supplemental Jurisdiction
              28 U.S.C. § 1367(a) provides that “in any civil action of which
              the district courts have original jurisdiction, the district courts
              shall have supplemental jurisdiction over all other claims that are
              so related to the claims in the action . . . that they form part of
              the same case or controversy . . . .” Here, as this court has origi-
              nal jurisdiction over the federal § 1983 claim, it may exercise
              supplemental jurisdiction to consider Plaintiff’s remaining state
              law claims. (Am. Compl. ¶¶ 174-75, 178, 180-81, 189-90, 192-




                                                11
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 12 of 14 PageID #: 302




              93.) However, a district court can decline to exercise supple-
              mental jurisdiction over a claim if: “(1) [the supplemental claim]
              raises a novel or complex issue of State law, (2) [the supple-
              mental claim] substantially predominates over the claim or
              claims over which the district court has original jurisdiction, (3)
              the district court has dismissed all claims over which it has origi-
              nal jurisdiction, or (4) in exceptional circumstances, there are
              other compelling reasons for declining jurisdiction.” 28 U.S.C. §
              1367(c).
              Courts have expressed a preference for declining jurisdiction over
              supplemental state law claims when federal claims are dismissed.
              The Supreme Court held in United Mine Workers v. Gibbs that
              while supplemental jurisdiction is a “doctrine of discretion,” if the
              principles of “judicial economy, convenience, and fairness to liti-
              gants” are not served by an exercise of supplemental jurisdiction,
              district courts “should hesitate to exercise jurisdiction over state
              claims . . . .” 383 U.S. 715, 726 (1966); see also Carnegie-Mellon
              Univ. v. Cohill, 484 U.S. 343, n. 7 (1988). This is especially true
              when the balance of the Gibbs factors indicate that the claim
              would be better suited to state court. Cohill, 484 U.S. at 350.
              The Supreme Court has suggested that district courts may act ap-
              propriately by declining to exercise supplemental jurisdiction, in
              particular, when the federal claims of a case are dropped in the
              early stages of a suit, leaving only the state law claims. Id. A case
              is in the early stages of litigation when “there has been limited or
              no discovery, no judicial opinions or orders have been issued, and
              limited judicial resources have been invested in the case.” Khan,
              2016 U.S. Dist. LEXIS 16558, at *30. In such a situation, because
              “the interests of economy and convenience in retaining supple-
              mental jurisdiction are modest,” the district court should decline
              to exercise supplemental jurisdiction over the state claims. Id.;
              Cohill, 484 U.S. at 350. The Second Circuit has similarly stressed
              that if the federal claims are dismissed at an early stage of a case,




                                               12
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 13 of 14 PageID #: 303




              “courts should generally decline to exercise [supplemental] juris-
              diction over remaining state law claims.” Klein & Co. Futures, Inc.
              v. Bd. of Trade, 464 F.3d 255, 262 (2d Cir. 2006). In these cases,
              “in which all federal-law claims are eliminated before trial, the
              balance of factors to be considered . . . will point towards declin-
              ing to exercise jurisdiction over the remaining state law claims.”
              Valencia, 316 F.3d at 306 (quoting Cohill, 484 U.S. 343, 350 n.7).
              In contrast, when the court is farther along in litigation, and there
              has been a “substantial expenditure in time, effort, and money in
              preparing the dependent claims,” the relevant factors may weigh
              in favor of retaining jurisdiction over the state claims. Purgess v.
              Sharrock, 33 F.3d 134, 138-39 (2d Cir. 1994); Nowak v. Iron-
              workers Local 6 Pension Fund, 81 F.3d 1182, 1192 (2d Cir. 1996)
              (affirming that district court had properly exercised jurisdiction
              over state claims when federal claim was dismissed only nine
              days before the start of trial).
              The present case is in the early stages of litigation. The parties
              are a long way off from trial, which would occur only after fur-
              ther discovery and, in all likelihood, the briefing and adjudication
              of a motion for summary judgment. Accordingly, the court de-
              clines to exercise supplemental jurisdiction over Plaintiff’s
              NYSHRL and NYCHRL claims. 2




              2
                Plaintiff may bring her claims in state court, should she wish to pursue
              them further. Under New York law, if a plaintiff’s action is timely com-
              menced and “is terminated in any other manner than by a voluntary
              discontinuance, a failure to obtain personal jurisdiction over the defend-
              ant, a dismissal of the complaint for neglect to prosecute the action, or a
              final judgment on the merits,” the plaintiff has six months from the termi-
              nation of the suit to commence a new action. N.Y. C.P.L.R. § 205(a).
              Because Plaintiff brought this case in a timely manner, and her claims are
              dismissed for reasons other than those set forth in § 205(a), Plaintiff may
              file her claims in state court within six months of the issuance of this order.




                                                   13
Case 1:19-cv-03237-NGG-RLM Document 53 Filed 03/04/21 Page 14 of 14 PageID #: 304




                     CONCLUSION

                 For the reasons stated above, Defendants’ (Dkt. 41) Motion to
                 Dismiss is GRANTED. Plaintiff’s federal claim is dismissed with
                 prejudice, and Plaintiff’s state-law claims are dismissed without
                 prejudice. The Clerk of Court is respectfully directed to close the
                 case.
        SO ORDERED.


        Dated:      Brooklyn, New York
                           4 2021
                    March __,

                                                             _/s/ Nicholas G. Garaufis_
                                                             NICHOLAS G. GARAUFIS
                                                             United States District Judge




                                                 14
